Citation Nr: 0900571	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-13 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which continued the 50 percent rating for 
PTSD.


FINDING OF FACT

The veteran's symptoms for PTSD are not shown to be 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
Part 4, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule of ratings for mental disorders.  38 C.F.R. § 
4.130.  Since the RO assigned a disability rating of 50 
percent, the only issue on appeal is whether a higher rating 
is warranted.  

The general rating formula for mental disorders assigns a 70 
percent rating on the basis of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The June 2005 and April 2006 VA examinations lead the Board 
to conclude that the veteran's symptoms comport with no 
higher than a 50 percent rating.  The June 2005 VA examiner 
noted that since the prior VA examination, the veteran has 
had increasing financial problems and chronic poor sleep.  He 
lives with his brother and has a very sparse social life.  He 
owned and operated a livery service for approximately 16 
years, which is now closed due to increased overhead costs.  
During the examination, the veteran's mood and affect were 
dysphoric, and he appeared quite tired.  His communication 
skills are adequate.  He denied suicidal or homicidal 
ideation or any problems with memory.  He reported difficulty 
controlling anger but has not been in any fights recently, 
nor does he have impulsivity problems.  In the examiner's 
opinion, the veteran does not have good judgment, which is 
evidenced by his financial problems and his decision not to 
be in treatment for his PTSD.  Regarding symptoms specific to 
PTSD, the veteran still experiences flashbacks, avoidance of 
contact with other veterans, diminished interest in social 
activities, detachment from others, a foreshortened future, 
and increased arousal.

Another VA examination was conducted in April 2006, mainly 
for the purpose of confirming the veteran's competency.  The 
examination was consistent with the earlier one in June 2005.  
The April 2006 examiner also noted that the veteran displayed 
good grooming and hygiene.  The veteran reported that he was 
frequently anxious but did not appear to suffer from panic 
attacks or anxiety attacks.

The June 2005 VA examiner assigned a global assessment of 
functioning (GAF) score of 50.  A GAF score between 41 and 50 
denotes:  serious symptoms or any serious impairment in 
social, occupational, or school functioning.  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
April 2006 examiner assigned a GAF score of 51.  A GAF score 
between 51 and 60 denotes:  moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
Id.  

The veteran's symptoms, as described in the VA examinations, 
do not approximate occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, required for a 70 
percent rating, or total occupational and social impairment, 
required for a 100 percent rating.  The veteran's chronic 
sleep problems, social avoidance, and poor financial judgment 
are commensurate with his current 50 percent rating.

In light of the above, a higher rating is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Duties to notify and assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (1994).  

The RO's June 2005 notice letter described the evidence 
necessary to file a claim for an increased rating, and met 
all the requirements noted above; including informing the 
veteran that it was ultimately his responsibility to see to 
it that any records pertinent to his claim are received by 
VA.  The veteran was given the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in a March 
2006 letter, shortly after the Dingess decision was issued.  
The Board concludes that the veteran was not prejudiced by 
the timing of this notice, as the claim for service 
connection for PTSD was substantiated in 1998 and the veteran 
appealed the denial of his claim for an increased disability 
evaluation.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Although the June 2005 notice does not contain all of the 
specific elements required by the recent Vazquez-Flores 
decision, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  The letter suggested 
both lay and medical evidence that could support the 
veteran's claim.  The Dingess notice in 2006 provided the 
more general notice of how ratings are assigned - such as 
application of relevant diagnostic codes providing ratings 
from 0 to as much as 100 percent - and the veteran was given 
actual notice of the specific rating criteria applied to his 
disability in both the rating decision and the statement of 
the case.  The veteran has provided information concerning 
how his disability affects his employment and daily life.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran.  
VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
initial evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 
2002 & Supp. 2008).  Specifically, the RO secured and 
associated with the claims file all evidence pertinent to 
this claim, including VA examinations.


ORDER

Entitlement to an increased evaluation for PTSD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


